IN THE
                        TENTH COURT OF APPEALS

                              No. 10-20-00246-CV

RICHARD RUSSELL WOOD AND
WATERMARK INDUSTRIES, LLC
(PREVIOUSLY D/B/A MR. APPLIANCE
OF DAYTONA BEACH),
                                                        Appellants
v.

MR. APPLIANCE LLC,
                                                        Appellee



                         From the 414th District Court
                           McLennan County, Texas
                          Trial Court No. 2019-712-5


                        MEMORANDUM OPINION

      Appellant Richard Russell Wood filed a pro se notice of appeal in this Court on

September 21, 2020. Wood appealed on his own behalf and on behalf of Watermark

Industries, LLC (previously d/b/a Mr. Appliance of Daytona Beach).       After being

informed by the Court that he could not represent Watermark Industries unless he was
an attorney, Wood voluntarily dismissed Watermark Industries from this appeal on

November 23, 2020 in his amended notice of appeal.

        The docketing statement was not received. See TEX. R. APP. P. 32.1. On June 7,

2021, we sent a letter explaining that the docketing statement must be filed and warning

that the Court could dismiss the appeal if a docketing statement was not filed within ten

(10) days. See id. at R. 42.3(c).

        More than ten days have passed, and we have not received the docketing

statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Cornett

v. Williams, No. 10-19-00141-CV, 2019 Tex. App. LEXIS 4851, at *1 (Tex. App.—Waco June

12, 2019, no pet.) (mem. op.) (dismissing case for failure to file docketing statement).



                                                        MATT JOHNSON
                                                        Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis1
Appeal dismissed
Opinion delivered and filed July 14, 2021
[CV06]




1
 The Honorable Rex Davis, Senior Justice (Retired) of the Tenth Court of Appeals sitting by assignment of
the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Wood v. Mr. Appliance LLC                                                                         Page 2